DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on October 23, 2020 is acknowledged. Claims 1 and 6 have been amended. Claims 1-22 are pending. 
Applicant's election with traverse of Species 2 in the reply also acknowledged. The traversal is on the ground(s) that all pending claims 1-22 are readable on Species 2.  This is not found persuasive because Applicant explicitly indicated that “assuming arguendo that species are correctly identified”. Since the Applicant admitted that Species are correctly identified the argument is moot. 
The requirement is still deemed proper and is therefore made FINAL.

Non-elected Invention and/or Species, Claims 14-22 have been withdrawn from consideration.
Action on merits of Elected Group I, Species 2, claims 1-13 follows.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28, 2018 has been  considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A PHOTODIODE HAVING A LIGHT REDUCTION LAYER.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended Claim 1, lines 3-4, recites: the photodiode body comprising a light reduction layer.  
However, the limitation contravenes the disclosure, where the layer being “redirection layer”.
A “light reduction layer” is a layer that reduces the light intensity passes through it.
A “light redirection layer” is a layer that changes the direction of incoming light ray.
Claim 1 contravenes the disclosure. Therefore, claims 1 and all dependent claims are indefinite.
 
Claim 2 recites the limitation "the light redirection layer".  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4 and 6-8 recite the same limitation. 
Therefore, claims 2-4 and 6-8 are indefinite.

Claim 4 recites: “The photodiode of claim 12, wherein the light redirection layer …”.
Claim 12 recites: “The photodiode of claim 4, further comprising …”. 
These claims are dependent on each other. 
Therefore, claims 4-5 and 12 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “the photodiode body comprising a light reduction layer” (amended claim 1) in the application as filed. (Emphasis added).

Applicant must cancel the new matter in response to the Office Action.

Since the claims contain new matter and being indefinite, an examination on merit of these claims are impossible, therefore, are excluded. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ANH D MAI/Primary Examiner, Art Unit 2829